ORDER

PER CURIAM.
Defendant Quintín C. Gray, Sr., filed a motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 alleging ineffective assistance of counsel. The motion court denied Gray’s motion without an evidentiary hearing. We affirm the motion court’s denial.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).